Fill in this information to identify the case:
Debtor 1               BARRETT WAYNE LOGAN

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the   Eastern District of Michigan

Case Number            15-55058




Official Form 410S1
Notice of Mortgage Payment Change                                                                                            12/15

If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in
the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
3002.1.



                                                                                         Court Claim no. (If known): 2-1
 Name of Creditor: MTGLQ Investors, L.P.
                                                                                         Date of Payment change: 03/01/2019
                                                                                         Must be at least 21 days after
                                                                                         date of this notice.
  Last 4 digits of any number you use
  to identify the debtor’s account: 1933                                                 New total payment:                  $ 870.80
                                                                                          Principal, interest and escrow, if any



Part 1:           Escrow Account Payment Adjustment
  1. Will there be a change in the debtor’s escrow account payment?
   No
   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law.
  Describe the basis for the change. If a statement is not attached, explain why:


    Current escrow payment: $ 351.33                                    New escrow payment: $ 359.51

Part 2:                Mortgage Payment Adjustment
 2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
   debtor's variable-rate account?
 No
 Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a
   notice is not attached, explain why:
 Current interest rate: %                                                  New interest rate: %

Current Principal and interest payment: $                                  New Principal and interest payment: $


Part 3:               Other Payment Change
 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
 No

 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
 modification agreement. (Court approval may be required before the payment change can take effect.)
  Reason for change:                                                                                                                    _
 Current Mortgage payment: $                                                New Mortgage payment: $




           15-55058-mbm              Doc 64      Filed 02/06/19           Entered 02/06/19 14:45:34                     Page 1 of 5
Debtor 1         BARRETT WAYNE LOGAN                                                            Case number (if known) 15-55058
                        First Name         Middle Name            Last Name




 Part 4:                Sign here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

          I am the creditor.

          I am the creditor’s authorized agent.

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X /s/ Ashish Rawat                                                                                      Date: 02/06/2019
       Signature




  Print: Ashish Rawat                                                                                     Title: Claims Processor
           First Name    Middle Name   Last Name




  Company           AIS Portfolio Services, LP                                            _




  Address           P.O. Box 201347
                         Number               Street

                    Arlington                TX                 76006
                    City                           State                      ZIP Code


  Contact Phone          ((888) 455-6662                   )                                      Email




           15-55058-mbm                   Doc 64               Filed 02/06/19            Entered 02/06/19 14:45:34          Page 2 of 5
                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MICHIGAN
                                             DETROIT DIVISION

Case       BARRETT WAYNE LOGAN                          )     Case No.     15-55058
Name:                                                   )     Judge:       Marci B McIvor
                                                        )     Chapter:     13
             Debtor(s).                                 )


                                        CERTIFICATE OF SERVICE

PLEASE BE ADVISED that on 02/06/2019 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
Procedure 3002.1(b)(the “Bankruptcy Rules”), MTGLQ Investors, L.P. filed a Notice of Change of Mortgage Payment
(the “Notice”). The Notice was filed due to a post-bankruptcy change of payment on the Debtor’(s) principal place
of residence. A copy of the Notice is attached hereto.

The filing of this Notice, via the Court’s Electronic Filing system, constitutes service upon the Chapter 13
Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3002.1 and any and all applicable
Bankruptcy Rules.

I hereby certify that on 02/06/2019 a copy of the Notice was served upon the Debtor(s) on the Notice Date,
at the address listed below, by First Class U.S. Mail, postage prepaid.

Debtor:
            BARRETT WAYNE LOGAN
            20030 LAUDER,
            DETROIT, MI 48235


I hereby certify that on 02/06/2019 a copy of this Notice and all attachments on the following by
Electronic Notification via CM/ECF and/or other Electronic Notification:

Trustee:
           DAVID WM RUSKIN
           26555 EVERGREEN RD STE 1100,
           SOUTHFIELD, MI 48076

Debtor's counsel:
           ACCLAIM LEGAL SERVICES
           WILLIAM D JOHNSON
           8900 E 13 MILE RD,
           WARREN, MI 48093
All Parties in Interest
All Parties requesting Notice

                                     By: /s/ Ashish Rawat
                                         Ashish Rawat, AIS Portfolio Services, LP.
                                         Authorized Agent for Shellpoint Mortgage Servicing




  15-55058-mbm            Doc 64     Filed 02/06/19         Entered 02/06/19 14:45:34           Page 3 of 5
                                                                     Shellpoint Mortgage Servicing                                                                      Final
                                                                     55 Beattie Place
                                                                     Suite 110
                                                                     Greenville, SC 29601
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                         Analysis Date:                                            January 17, 2019
        BARRETT LOGAN                                                                                                                    Loan:                 1933
        20030 Lauder St                                                                                                                  Property Address:
        Detroit MI 48235                                                                                                                 20030 Lauder St
                                                                                                                                         Detroit, MI 48235




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual          Effective Mar 01, 2019            Prior Esc Pmt                December 01, 2018           Escrow Balance Calculation

P & I Pmt:                           $472.75                           $511.29 **       P & I Pmt:                               $511.29         Due Date:                                              Jan 01, 2018
Escrow Pmt:                          $366.37                           $359.51          Escrow Pmt:                              $351.33         Escrow Balance:                                         ($2,461.18)
Other Funds Pmt:                       $0.00                             $0.00          Other Funds Pmt:                           $0.00         Anticipated Pmts to Escrow:                              $4,948.70
Asst. Pmt (-):                         $0.00                             $0.00          Asst. Pmt (-):                             $0.00         Anticipated Pmts from Escrow (-):                            $0.00
Reserve Acct Pmt:                      $0.00                             $0.00          Resrv Acct Pmt:                            $0.00

Total Payment:                       $839.12                           $870.80          Total Payment:                           $862.62         Anticipated Escrow Balance:                              $2,487.52


Shortage/Overage Information                                     Effective Mar 01, 2019            Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                   amounts or insurance premiums, your escrow balance contains a cushion of $719.02.
Upcoming Total Annual Bills                                                      $4,314.09
Required Cushion                                                                                   A cushion is an additional amount of funds held in your escrow in order to prevent the
                                                                                  $719.02
Required Starting Balance                                                        $2,045.36         balance from becoming overdrawn when an increase in the disbursement amount
Escrow Shortage                                                                      $0.00         occurs. Your lowest monthly balance should not be below $719.02 or 1/6 of the
Surplus                                                                           $442.16          anticipated payment from the account.

        ** The terms of your loan may result in changes to the monthly principal and interest payments during the year.
      This is a statement of actual activity in your escrow account from Mar 2018 to Feb 2019. Last year's anticipated activity (payments to and from your
      escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                                Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                       Description                       Required                 Actual
                                                                                                                      Starting Balance                          $1,983.30            ($1,872.14)
        Mar 2018                     $351.33               $442.76                                             *                                                $2,334.63            ($1,429.38)
        Apr 2018                     $351.33                                                                   *                                                $2,685.96            ($1,429.38)
        May 2018                     $351.33               $366.37                                             *                                                $3,037.29            ($1,063.01)
        Jun 2018                     $351.33               $366.37                                             *                                                $3,388.62              ($696.64)
        Jul 2018                     $351.33               $366.37                                             *                                                $3,739.95              ($330.27)
        Jul 2018                                                                                      $657.40 *       City Tax                                  $3,739.95              ($987.67)
        Jul 2018                                                                                     $2,826.00 *      Hazard                                    $3,739.95            ($3,813.67)
        Aug 2018                     $351.33               $366.37            $2,731.00                        *      Hazard                                    $1,360.28            ($3,447.30)
        Aug 2018                                                               $657.61                         *      City Tax                                   $702.67             ($3,447.30)
        Sep 2018                     $351.33                                                                   *                                                $1,054.00            ($3,447.30)
        Oct 2018                     $351.33               $366.37                                             *                                                $1,405.33            ($3,080.93)
        Nov 2018                     $351.33               $732.74                                             *                                                $1,756.66            ($2,348.19)
        Dec 2018                     $351.33               $366.37                $827.40             $830.69 *       City Tax                                  $1,280.59            ($2,812.51)
        Jan 2019                     $351.33               $351.33                                                                                              $1,631.92            ($2,461.18)
        Feb 2019                     $351.33                                                                     *                                              $1,983.25            ($2,461.18)
                                                                                                                      Anticipated Transactions                  $1,983.25            ($2,461.18)
        Jan 2019                                         $4,597.37 P                                                                                                                  $2,136.19
        Feb 2019                                          $351.33 P                                                                                                                   $2,487.52
                                   $4,215.96             $8,673.75            $4,216.01              $4,314.09
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.




                    15-55058-mbm                        Doc 64               Filed 02/06/19                      Entered 02/06/19 14:45:34                                     Page 4 of 5
                                                          Shellpoint Mortgage Servicing                                                                    Final
                                                          For Inquiries: (800) 365-7107


                                                                                                                           Analysis Date:                                         January 17, 2019
                                                                                                                           Loan:               1933

                                                  Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                     Anticipated Payments                                                                                                   Escrow Balance
                              To Escrow          From Escrow                   Description                                                  Anticipated                Required
                                                                              Starting Balance                                                 $2,487.52                  $2,045.36
   Mar 2019                       $359.51                                                                                                      $2,847.03                  $2,404.87
   Apr 2019                       $359.51                                                                                                      $3,206.54                  $2,764.38
   May 2019                       $359.51                                                                                                      $3,566.05                  $3,123.89
   Jun 2019                       $359.51                                                                                                      $3,925.56                  $3,483.40
   Jul 2019                       $359.51                                                                                                      $4,285.07                  $3,842.91
   Aug 2019                       $359.51             $2,826.00               Hazard                                                           $1,818.58                  $1,376.42
   Aug 2019                                            $657.40                City Tax                                                         $1,161.18                   $719.02
   Sep 2019                       $359.51                                                                                                      $1,520.69                  $1,078.53
   Oct 2019                       $359.51                                                                                                      $1,880.20                  $1,438.04
   Nov 2019                       $359.51                                                                                                      $2,239.71                  $1,797.55
   Dec 2019                       $359.51              $830.69                City Tax                                                         $1,768.53                  $1,326.37
   Jan 2020                       $359.51                                                                                                      $2,128.04                  $1,685.88
   Feb 2020                       $359.51                                                                                                      $2,487.55                  $2,045.39
                                $4,314.12             $4,314.09
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is $2,487.52. Your starting
 balance (escrow balance required) according to this analysis should be $2,045.36.




   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                               $359.51
   Surplus Reduction:                                                        $0.00
   Shortage Installment:                                                     $0.00
   Rounding Adjustment Amount:                                               $0.00

   Escrow Payment:                                                         $359.51

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.




             15-55058-mbm                      Doc 64             Filed 02/06/19                    Entered 02/06/19 14:45:34                                  Page 5 of 5
